                            Case 20-13103-BLS             Doc 174        Filed 01/22/21         Page 1 of 9




                                  IN THE UNITED STATES BANKRUPTCY COURT
                                       FOR THE DISTRICT OF DELAWARE

                                                                           Chapter 11 (Subchapter V)
             In re:
                                                                           Case No. 20-13103 (BLS)
             BC HOSPITALITY GROUP INC., et al.,
                                                                           (Jointly Administered)
                                                    Debtors. 1
                                                                           Ref. Docket No. 170



         ORDER (I) ESTABLISHING SOLICITATION AND TABULATION PROCEDURES;
          (II) APPROVING THE FORM OF BALLOT AND SOLICITATION MATERIALS;
           (III) ESTABLISHING THE VOTING RECORD DATE; (IV) FIXING THE DATE,
         TIME, AND PLACE FOR THE CONFIRMATION HEARING AND THE DEADLINE
         FOR FILING OBJECTIONS THERETO; AND (V) GRANTING RELATED RELIEF

                      Upon consideration of the certification of counsel (the “Certification”) of the Debtors for

         entry of an order, pursuant to Interim Rule 3017.2 of the Federal Rules of Bankruptcy Procedure,

         (i) establishing procedures for the solicitation and tabulation of votes to accept or reject the Joint

         Chapter 11 Plan of BC Hospitality Group Inc. and Its Debtor Affiliates (as amended, the “Plan”);2

         (ii) approving the form of ballot and solicitation materials; (iii) establishing a voting record date;

         (iv) fixing the date, time, and place for the Confirmation Hearing and the deadline for filing

         objections related thereto; and (v) granting related relief; and this Court having jurisdiction over

         this matter pursuant to 28 U.S.C. §§ 157 and 1334 and the Amended Standing Order of Reference

         from the United States District Court for the District of Delaware dated February 29, 2012; and

         this Court having found that this is a core proceeding pursuant to 28 U.S.C. § 157(b)(2); and this


         1
               The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
               number are: BC Hospitality Group Inc. (8766); BC Hospitality Group LLC (9360); BC International LLC (1356);
               BC Commissary NJ LLC (0230); E2 185 Bleecker LLC (6862); E2 60 West 22nd Street LLC (9567); E2 Lafayette
               LLC (7419); BC Williamsburg LLC (8277); BCRC LLC (7297); CW SSS LLC (9958); BC Union Square LLC
               (5172); BC 1385 Broadway LLC (2138); BC 630 Lexington LLC (3202); CCSW Fenway LLC (5517); E2 Seaport
               LLC (9720); BC Back Bay LLC (0550); BC Providence LLC (0737); BC Silver Lake LLC (2825); BC Century
               City LLC (0901); and BC West Hollywood LLC (3878). The Debtors’ mailing address is 205 Hudson Street,
               Suite 1001, New York, New York 10013.
         2
               Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to them in the Plan.
27495595.8
                         Case 20-13103-BLS         Doc 174       Filed 01/22/21     Page 2 of 9




         Court being able to issue a final order consistent with Article III of the United States Constitution;

         and this Court having found that venue of this proceeding and the Certification in this District is

         proper before this Court pursuant to 28 U.S.C. §§ 1408 and 1409; and due and proper notice of the

         Certification having been given; and it appearing that no other or further notice is required; and

         this Court having found that the relief requested in the Certification is in the best interests of the

         Debtors’ estate, its creditors, and other parties in interest; and sufficient cause appearing therefor,

                  THE COURT HEREBY FINDS AS FOLLOWS:

                  A.      The form of ballot attached hereto as Exhibit 1 (the “Ballot”): (i) is consistent with

         Official Form No. 14; (ii) adequately address the particular needs of these chapter 11 cases; and

         (iii) is appropriate for Class 3 (General Unsecured Claims) (the “Voting Class”).

                  B.      The Ballot need not be provided to Holders of Claims or Interests in the following

         Classes (collectively, the “Non-Voting Classes”), as such Non-Voting Classes are either

         (i) unimpaired and are conclusively presumed to have accepted the Plan in accordance with section

         1126(f) of the Bankruptcy Code, or (ii) impaired but will neither retain nor receive any property

         under the Plan and, thus, are conclusively deemed to have rejected the Plan under section 1126(g)

         of the Bankruptcy Code:

             Class                    Type                      Status Under Plan          Voting Status
              1        Other Secured Claims                Unimpaired                 Deemed to Accept
              2        Other Priority Claims               Unimpaired                 Deemed to Accept
              4        Intercompany Claims                 Impaired                   Deemed to Reject
              5        Intercompany Interests              Impaired or Unimpaired Deemed to Reject or
                                                                                  Accept
              6        Existing Interests                  Impaired                   Deemed to Reject
              7        Section 510(b) Claims               Impaired                   Deemed to Reject



27495595.8
                                                            2
                       Case 20-13103-BLS          Doc 174     Filed 01/22/21     Page 3 of 9




                C.      The contents of the Solicitation Packages (as defined below) and the procedures for

         providing notice of the Confirmation Hearing and the other matters set forth in the Confirmation

         Notice, under the circumstances, constitute sufficient notice to all interested parties in accordance

         with the Bankruptcy Code, the Bankruptcy Rules, and the Local Rules.

                IT IS HEREBY ORDERED, ADJUDGED, AND DECREED THAT:

                1.      The Ballot, substantially in the form attached hereto as Exhibit 1, is approved.

                2.      To be counted as votes to accept or reject the Plan, a Ballot must be properly

         executed, completed, and delivered, by mail, overnight courier, personal delivery, or by submitting

         a properly completed E-Ballot to Epiq Corporate Restructuring, LLC (the “Voting Agent”) in

         accordance with the instructions on the Ballot or E-Ballot so that it is actually received no later

         than 4:00 p.m. (prevailing Eastern Time) on February 25, 2021 (the “Voting Deadline”);

         provided, however, that if the Debtors do not file a notice selecting a stalking horse bidder in

         connection with their sale process by February 18, 2021, the Voting Deadline shall be extended to

         4:00 p.m. (prevailing Eastern Time) on March 2, 2021. If the Voting Deadline is extended in

         accordance with this paragraph, the Debtors shall serve a notice of such extension on the Holders

         of Claims in the Voting Class by no later than February 19, 2021.

                3.      The following procedures shall be used in tabulating the votes to accept or reject

         the Plan (the “Tabulation Rules and Procedures”):

         Claim Amounts for Voting Purposes.

                Solely for purposes of voting to accept or reject the Plan and not for the purpose of the

         allowance of, or distribution on account of, any Claim, and without prejudice to the Debtors’ rights

         in any other context, each Claim within Class 3 (General Unsecured Claims) is entitled to vote to

         accept or reject the Plan be in an amount determined by the following procedures:


27495595.8
                                                          3
                   Case 20-13103-BLS        Doc 174      Filed 01/22/21      Page 4 of 9




             Class 3 (General Unsecured Claims)

                   (a)    if a Claim for which a proof of claim has been timely filed for unknown or
                          undetermined amounts, or is wholly unliquidated or wholly contingent (as
                          determined on the face of the claim or after a reasonable review of the
                          supporting documentation by the Voting Agent) and such Claim has not
                          been allowed, such Claim shall be temporarily allowed for voting purposes
                          only, and not for purposes of allowance or distribution, at $1.00;

                   (b)    if a Claim is deemed allowed under the Plan, an order of the Court or a
                          stipulated agreement between the parties, such Claim will be temporarily
                          allowed for voting purposes in the deemed allowed amount set forth therein;

                   (c)    if a Claim for which a proof of Claim has been timely filed is partially
                          unliquidated or partially contingent (as determined on the face of the claim
                          or after a reasonable review of the supporting documentation by the Voting
                          Agent), such Claim is temporarily allowed in the amount that is liquidated
                          and non-contingent for voting purposes only, and not for purposes of
                          allowance or distribution;

                   (d)    if a Claim for which a proof of claim was timely filed and is liquidated and
                          non-contingent or was listed in the Schedules in an amount that is
                          liquidated, non-contingent, and undisputed, such Claim is allowed for
                          voting in the amount set forth on the proof of claim, or if no proof of claim
                          was timely filed, the Debtors’ filed Schedules;

                   (e)    if a Claim has been estimated or otherwise allowed for voting purposes by
                          order of the Court, such Claim is temporarily allowed in the amount so
                          estimated or allowed by the Court for voting purposes only, and not for
                          purposes of allowance or distribution;

                   (f)    if a Claim is listed in the Schedules as contingent, unliquidated, or disputed
                          and a proof of claim was not (i) filed by the applicable bar date for the filing
                          of proofs of claim established by the Court; or (ii) deemed timely filed by
                          an order of the Court prior to the Voting Deadline, such Claim shall be
                          disallowed for voting purposes; provided, however, if the applicable bar
                          date has not yet passed, such Claim shall be entitled to vote at $1.00.

                   (g)    proofs of claim filed for $0.00 are not entitled to vote;

                   (h)    if the Debtors or another party in interest have served an objection or request
                          for estimation as to a Claim at least ten (10) days before the Voting
                          Deadline, such Claim is temporarily disallowed for voting purposes only,
                          and not for purposes of allowance or distribution, except to the extent and
                          in the manner as may be set forth in such objection, or as ordered by the
                          Court before the Voting Deadline;


27495595.8
                                                     4
                  Case 20-13103-BLS           Doc 174     Filed 01/22/21      Page 5 of 9




                   (i)      for purposes of the numerosity requirement of section 1126(c) of the
                            Bankruptcy Code, separate Claims held by a single creditor in a particular
                            Class shall be aggregated as if such creditor held one Claim against the
                            Debtors in such Class, and the votes related to such Claims shall be treated
                            as a single vote to accept or reject the Plan;

                   (j)      notwithstanding anything to the contrary contained herein, any creditor who
                            has filed or purchased duplicate Claims within the same Voting Class shall
                            be provided with only one Solicitation Package and one ballot for voting a
                            single Claim in such Class, regardless of whether the Debtors have objected
                            to such duplicate Claims; and

                   (k)      if a proof of claim has been amended by a later proof of claim that is filed
                            on or prior to the Voting Record Date, the later filed amending claim shall
                            be entitled to vote in a manner consistent with these Tabulation Rules and
                            Procedures, and the earlier filed claim shall be disallowed for voting
                            purposes, regardless of whether the Debtors have objected to such amended
                            claim. Except as otherwise ordered by the Court or approved by the
                            Debtors, any amendments to proofs of claim after the Voting Record Date
                            shall not be considered for purposes of these Tabulation Rules and
                            Procedures.

             Voting Rules

                   (a)      Except as otherwise ordered by the Court, any Ballot received after the
                            Voting Deadline will not be counted absent the consent of the Debtors in its
                            discretion;

                   (b)      any Ballot that is illegible or contains insufficient information to permit the
                            identification of the claimant will not be counted;

                   (c)      any Ballot cast by a person or entity that does not hold a Claim in a Voting
                            Class will not be counted;

                   (d)      any unsigned Ballot will not be counted, provided that Ballots validly
                            submitted through the E-Balloting Portal will be deemed signed;

                   (e)      except in the Debtors’ discretion any Ballot transmitted to the Voting Agent
                            by facsimile or other electronic means (other than through the E-Balloting
                            Portal) will not be counted;

                   (f)      any Ballot that does not indicate an acceptance or rejection of the Plan, or
                            that indicates both an acceptance and rejection of the Plan, will not be
                            counted;

                   (g)      whenever a claimant casts more than one Ballot voting the same Claim prior
                            to the Voting Deadline, only the latest-dated valid Ballot timely received,

27495595.8
                                                      5
                       Case 20-13103-BLS          Doc 174      Filed 01/22/21      Page 6 of 9




                                Ballot will be deemed to reflect the voter’s intent and, thus, will supersede
                                any prior Ballots;

                        (h)     if a claimant casts simultaneous duplicative Ballots that are voted
                                inconsistently, such Ballots will not be counted.

                        (i)     subject to the other Tabulation Rules and Procedures, each claimant will be
                                deemed to have voted the full amount of its Claim as set forth on the Ballot;

                        (j)     claimants may not split their vote within a Class; thus, each claimant will
                                be required to vote all of its Claims within the Class either to accept or reject
                                the Plan, and any votes that are split shall not be counted; and

                        (k)     subject to any contrary order of the Court, the Debtors further reserve the
                                right to waive any defects or irregularities or conditions of delivery as to
                                any particular Ballot.

                4.      The Confirmation Hearing is hereby scheduled for March 4, 2021 at 10:00 a.m.

         (prevailing Eastern Time). The Confirmation Hearing may be continued from time to time by

         the Debtors without further notice other than by (a) announcing any adjourned date at the

         Confirmation Hearing (or any continued hearing) or (b) filing a notice on the docket of these

         chapter 11 cases.

                5.      Objections to approval and confirmation of the Plan on any grounds, if any, must

         (a) be in writing, (b) comply with the Bankruptcy Rules and the Local Rules, and (c) be filed with

         the Clerk of the Court, 824 North Market Street, 3rd Floor, Wilmington, Delaware 19801, with a

         copy served upon the following (collectively, the “Notice Parties”): (a) counsel to the Debtors,

         Young Conaway Stargatt & Taylor, LLP, Rodney Square, 1000 North King Street, Wilmington,

         Delaware 19801 (Attn: M. Blake Cleary (mbcleary@ycst.com) and Elizabeth S. Justison

         (ejustison@ycst.com)); (b) the Office of the United States Trustee for the District of Delaware,

         844 N. King Street, Wilmington, Delaware 19801 (Attn: Rosa Sierra (rosa.sierra@usdoj.gov));

         (c) counsel to the Debtors’ post-petition lenders, Willkie Farr & Gallagher LLP, 787 Seventh

         Avenue,     New      York,    New      York     10019-6066       (Attn:    Andrew      S.    Mordkoff


27495595.8
                                                           6
                       Case 20-13103-BLS         Doc 174      Filed 01/22/21     Page 7 of 9




         (amordkoff@willkie.com)); and (d) the Subchapter V Trustee, Jami B. Nimeroff, Esq., Brown

         McGarry Nimeroff LLC, Two Penn Center, Suite 610, 1500 John F. Kennedy Boulevard,

         Philadelphia, PA 19102 (jnimeroff@bmnlawyers.com), by no later than 4:00 p.m. (prevailing

         Eastern Time) on February 25, 2021; provided, however, that any objections solely with respect

         to the conduct of the Auction or the specific identity of and adequate assurance of future

         performance provided by the successful bidder (the “Successful Bidder”) designated following the

         auction (the “Auction”) shall be made no later than 4:00 p.m. (prevailing Eastern Time) on

         March 2, 2021.

                6.      The Debtors shall file a notice of the successful bidder (the “Successful Bidder

         Notice”) and post the Successful Bidder Notice on the website of their Voting Agent,

         https://dm.epiq11.com/case/bychloe, as soon as practicable following the conclusion of the

         Auction. The Successful Bidder Notice shall include the name of the Successful Bidder and the

         amount of the Successful Bidder’s bid and the name of any applicable back-up bidder and the

         amount of such back-up bidder’s bid.

                7.      The Debtors shall, if they deem necessary in their discretion, and any other party in

         interest may, file a reply to any objections or brief in support of approval of the Plan by no later

         than 12:00 p.m. (prevailing Eastern Time) on March 2, 2021 (or two (2) business days prior to

         the date of any adjourned Confirmation Hearing).

                8.      The Confirmation Notice, in substantially the form attached hereto as Exhibit 2, is

         approved.

                9.      The record date for purposes of determining which Holders of Claims are entitled

         to receive Solicitation Packages and vote on the Plan (the “Record Date”) shall be January 25,

         2021, at 4:00 p.m. (prevailing Eastern Time); provided, however, that Claims listed as contingent,


27495595.8
                                                          7
                        Case 20-13103-BLS             Doc 174     Filed 01/22/21      Page 8 of 9




         unliquidated, or disputed on the Debtors’ Schedules shall be entitled to receive Solicitation

         Packages, but such Claims shall only be entitled to vote if the applicable proof of claim for such

         Claim is timely filed by the general Bar Date of February 12, 2021.

                 10.        With respect to any transferred Claim, the transferee shall only be entitled to receive

         and cast a Ballot on account of such transferred Claim if: (a) all actions necessary to effect the

         transfer of the Claim pursuant to Bankruptcy Rule 3001(e) have been completed by the Record

         Date (including, without limitation, the passage of any applicable objection period) or (b) the

         transferee files, no later than the Record Date, (i) the documentation required by Bankruptcy Rule

         3001(e) to evidence the transfer, and (ii) a sworn statement of the transferor supporting the validity

         of the transfer.

                 11.        On or prior to the date that is three (3) business days after the entry of this Order

         (the “Service Date”), the Voting Agent shall mail packages (such packages, the “Solicitation

         Packages”) to the Voting Class containing copies of: (a) the Confirmation Notice; (b) either a paper

         copy or a copy in “pdf” format on CD-ROM or flash drive of the Plan; (c) the applicable Ballot;

         and (d) a pre-paid, pre-addressed return envelope.

                 12.        On or prior to the Service Date, the Voting Agent shall mail the Confirmation

         Notice to the following parties, to the extent such parties are not otherwise entitled to receive a

         Solicitation Package: (a) all persons or entities that have filed, or are deemed to have filed, a proof

         of Claim or request for allowance of Claim as of the Record Date; (b) all persons or entities listed

         on the Schedules as holding a Claim or potential Claim; (c) the Securities and Exchange

         Commission and any regulatory agencies with oversight authority of the Debtors; (d) the Internal

         Revenue Service; (e) the United States Attorney’s office for the District of Delaware; (f) other

         known Holders of Claims (or potential Claims) and Interests; (g) all entities known to the Debtor


27495595.8
                                                              8
                         Case 20-13103-BLS           Doc 174     Filed 01/22/21       Page 9 of 9




         to hold or assert a lien or other interest in the Debtors’ property; (h) all parties listed on the Debtors’

         creditor matrix; and (i) any other parties that have requested notice pursuant to Bankruptcy Rule

         2002.

                  13.     The Plan Supplement shall be filed no later than 14 days before the Confirmation

         Hearing; provided, however, that any documents in the Plan Supplement that are directly impacted

         by the results of the Auction may be filed following the conclusion of such Auction; provided,

         further, however, that the Debtors’ right to modify any and all Plan Supplement documents after

         they are filed is expressly reserved. The Debtors shall serve a notice of the Plan Supplement on

         the parties served with a Solicitation Package and on all parties requesting notice in these cases

         pursuant to Bankruptcy Rule 2002. Such notice shall: (a) inform parties that the Debtors filed the

         Plan Supplement; (b) list the information contained in the Plan Supplement; and (c) explain how

         parties may obtain copies of the Plan Supplement on the website of the Voting Agent.

                  14.     The Debtors are authorized to take or refrain from taking any action necessary or

         appropriate to implement the terms of, and the relief granted in, this Order.

                  15.     The terms and conditions of this Order shall be immediately effective and

         enforceable upon its entry.

                  16.     The Court shall retain jurisdiction to hear and determined all matters arising from

         or related to the interpretation, implementation, and enforcement of this Order.




             Dated: January 22nd, 2021 Wilmington,
             Delaware                                      BRENDAN L. SHANNON UNITED STATES BANKRUPTCY JUDGE


27495595.8
                                                             9
